Citation Nr: 0945737	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

This matter was previously remanded by the Board for further 
development in February 2009.  The Board finds the remand 
instructions were not in substantial compliance and this 
matter is returned to the Board for further consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of 
the Board to ensure compliance with remand instructions 
constitutes error and warrants the vacating of a subsequent 
Board decision.  Id.

In February 2009, the Board remanded the appeal to the RO, 
via the Appeals Management Center (AMC), for additional 
development and consideration, namely a VA examination for 
PTSD and to verify the Veteran's stressors by contacting the  
U.S. Army and Joint Service Records Research Center (JSRRC) 
to obtain the Veteran's service records.  In September 2009, 
the AMC issued a Supplemental Statement of the Case (SSOC) 
continuing to deny the claim.  Subsequently, the claim was 
returned to the Board for further appellate review.

The Veteran's diagnosed PTSD has not been linked to his 
exposure to cold, and his engagement in combat has not been 
verified.  The Veteran's personnel records and most of his 
service medical records could not be located because they had 
been destroyed due to a fire in 1973 at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
such cases, the Board had a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule due to the absence of possible pertinent service 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Therefore, the Board remanded this matter so the AMC could 
attempt to verify the Veteran's stressor at the JSRRC.  In 
July 2009, the NPRC submitted a letter confirming that the 
Veteran's records were destroyed in a 1973 fire.  There is no 
indication the AMC received a response from the JSRRC.  

Therefore, since it is unclear whether the JSRRC was 
contacted or responded to the AMC's request for stressor 
verification, the claim must be remanded again.  See Stegall, 
11 Vet. App. 268.  Although, regrettably, it will result in 
additional delay in adjudicating this appeal, a remand is 
required to ensure compliance with the Board's prior February 
2009 remand directive insofar as providing a more adequate 
and thorough VA respiratory examination and opinion for the 
claim at issue.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  The remand will again be through the AMC.

Furthermore, the Board finds that clarification is needed in 
the September 2009 VA examination conducted pursuant to the 
February 2009 remand directive.  Specifically, the VA 
examiner was instructed to "provide an opinion as to whether 
it is at least as likely as not that the Veteran's PTSD is 
specifically linked to the cold weather exposure in Korea or 
any confirmed combat experiences."  See Board Decision, 
dated February 2009.

The VA examiner who conducted the September 2009 examination 
opined the Veteran "has had no formal treatment while in the 
service as well as post military other than mild [medication] 
from [primary care physician] for anxiety symptoms.  [H]e had 
an excellent work record post military and does not meet 
criteria for [diagnosis] of PTSD."  See VA examination, 
dated September 2009.

Rather than a diagnosis of PTSD, the Veteran was diagnosed 
with general anxiety disorder.  As this disorder arises from 
the same symptoms for which the Veteran seeks benefits for an 
acquired psychiatric disorder, and as the record does not 
contain sufficient medical evidence to decide the claim, 
further evidentiary development is necessary.  See Clemons v. 
Shinseki, No. 07-0558 (U.S. Vet. App. Feb. 19, 2009).  It is 
not proper to adjudicate the varying diagnoses as separate 
claims; rather, one must weigh and assess the nature of the 
current condition the Veteran suffers from when determining 
the breadth of the claim before VA. Id. at 6. Consequently, a 
remand of the case is necessary in order for the claim to be 
properly adjudicated in light of Clemons.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The AMC should request that JSRRC obtain 
any available records pertaining to 
Battery C, 75th Field Artillery Battalion 
APO 301 from January 1951 to December 
1952.

2.	Return the claims file to the examiner who 
conducted the September 2009 VA 
examination and request a response to 
whether there is clear and unmistakable 
evidence showing that any mental disorder 
pre-existed service or is due to pre-
service trauma. If so, state whether is it 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
diagnosed general anxiety disorder 
underwent a permanent increase in severity 
during or as a result of his service and 
whether any permanent increase was due to 
normal progression of the disorder.  The 
examiner should provide a complete 
rationale for any opinion provided.  If 
the requested examiner is unavailable, 
then arrange for the claims file to be 
reviewed and an opinion rendered by 
another qualified physician.  If the 
physician feels that another examination 
is needed, one should be scheduled.

3.	After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

